                                                                                   Case 8:19-bk-10158-TA        Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34           Desc
                                                                                                                 Main Document    Page 1 of 20


                                                                                    1 Marsha A. Houston (SBN 129956)
                                                                                      Christopher O. Rivas (SBN 238765)
                                                                                    2 REED SMITH LLP
                                                                                      355 South Grand Avenue, Suite 2900
                                                                                    3 Los Angeles, CA 90071-1514
                                                                                      Tel: 213.457.8000 / Fax: 213.457.8080
                                                                                    4
                                                                                      Andrew J. Narod (Pro Hac Vice)
                                                                                    5 T. Sky Woodward (SBN 176615)
                                                                                      BRADLEY ARANT BOULT CUMMINGS, LLP
                                                                                    6 1615 L Street NW, Ste 1350
                                                                                      Washington, D.C. 20036
                                                                                    7 Tel: 202.719.8271 / Fax: 202.719.8371

                                                                                    8 Attorneys for Plaintiff Ditech Financial, LLC

                                                                                    9                           UNITED STATES BANKRUPTCY COURT
                                                                                   10
                                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                           SANTA ANA DIVISION
                                                                                   12
                                                                                        In re:                                          Case No. 8:19-bk-10158-TA
REED SMITH LLP




                                                                                   13
                                                                                        BP FISHER LAW GROUP, LLP,
                                                                                   14                                                   MOTION TO DISMISS, OR IN THE
                                                                                                                                        ALTERNATIVE, TO TRANSFER VENUE
                                                                                   15                                      Debtor.

                                                                                   16                                                  Date:        February 27, 2019
                                                                                                                                       Time:        10:00 a.m.
                                                                                   17                                                  Courtroom:   Courtroom 5B
                                                                                   18                                                  Place:        United States Bankruptcy Court
                                                                                                                                                     Central District of California
                                                                                   19                                                                411 West Fourth Street
                                                                                                                                                     Santa Ana, CA 92701-4593
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                      -1-
                                                                                                      MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
                                                                                   Case 8:19-bk-10158-TA          Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34              Desc
                                                                                                                   Main Document    Page 2 of 20


                                                                                    1          Ditech Financial LLC (“Ditech”) hereby files this motion to dismiss the above-captioned

                                                                                    2 bankruptcy case, or, in the alternative, to transfer venue to the United States Bankruptcy Court for

                                                                                    3 the District of Maryland, and incorporated supporting memorandum of law (this “Motion”) and, in

                                                                                    4 support thereof, states as follows:

                                                                                    5                                         I.     INTRODUCTION

                                                                                    6          BP Fisher Group, LLP (the “BP Fisher”) is a Maryland law firm formed as a limited liability

                                                                                    7 partnership under the laws of the state of Maryland. Its principal office is in Maryland, as were most

                                                                                    8 of its partners and employees. Its business operations were centered in and around Maryland. Most

                                                                                    9 of its creditors are located near Maryland or understood that they were doing business with a

                                                                                   10 Maryland law firm. BP Fisher is not licensed to do business in California, and, upon information
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 and belief, never did business in California. The only apparent connection to California is the

                                                                                   12 location of one of BP Fisher’s partners, Plutos Sama, LLC—which is located in Irvine, California—
REED SMITH LLP




                                                                                   13 and which allegedly conducts certain back-office tasks for BP Fisher in Irvine, California.

                                                                                   14          As will be shown below, this case should be dismissed or transferred to the U.S. Bankruptcy

                                                                                   15 Court for the District of Maryland because (1) venue of this Chapter 11 bankruptcy case in the

                                                                                   16 Central District of California is improper under 28 U.S.C. § 1408, and consequently, it must either

                                                                                   17 be dismissed or transferred pursuant to Rule 1014(a)(2) of the Federal Rules of Bankruptcy

                                                                                   18 Procedure; and (2) alternatively, pursuant to 28 U.S.C. § 1412 and Rule 1014(a)(1) of the Federal

                                                                                   19 Rules of Bankruptcy Procedures, the Chapter 11 Case should be transferred for the convenience of

                                                                                   20 the parties and in the interest of justice.

                                                                                   21                                          II.   BACKGROUND

                                                                                   22 A.       The Civil Action

                                                                                   23          1.      Ditech fully adopts by reference the facts stated in the Verified Complaint originally

                                                                                   24 filed in the Circuit Court for Prince George’s County, Maryland (the “State Court”) in Civil Action

                                                                                   25 No. CAL 18-39907 (the “Civil Action”), and attached to the Notice of Removal filed in this Court

                                                                                   26 (AP No. 8:19-ap-01015-TA, Dkt. No. 1, Exhibit 1. Ditech further relies upon the Declaration of

                                                                                   27 Andrew Narod (“Narod Dec.”), attached hereto as Exhibit A.

                                                                                   28

                                                                                                                                        -2-
                                                                                                        MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
                                                                                   Case 8:19-bk-10158-TA         Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34                Desc
                                                                                                                  Main Document    Page 3 of 20


                                                                                    1          2.     BP Fisher is a law firm formed as a domestic Maryland limited liability partnership.

                                                                                    2 BP Fisher’s principal office was located at 174 Waterfront Street, Suite 400, National Harbor,

                                                                                    3 Maryland 20745. See Exhibit A-1. This principal office subsequently moved to 16701 Melford

                                                                                    4 Blvd, Suite 400, Bowie, MD 20715 in late 2018. On information and belief, BP Fisher is not

                                                                                    5 authorized to conduct business in the State of California and its principal operations at all relevant

                                                                                    6 times have been in Maryland. Narod Dec. ¶¶ 4-5.

                                                                                    7 B.       The Bankruptcy Case

                                                                                    8          3.     On January 15, 2019 (the “Petition Date”), BP Fisher filed a voluntary petition for

                                                                                    9 relief under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the

                                                                                   10 “Bankruptcy Code”), commencing the above-captioned bankruptcy case (the “Bankruptcy Case”).
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          4.     As discussed in greater detail below, BP Fisher is a Maryland limited liability

                                                                                   12 partnership with its domicile, residence, principal place of business, and principal assets located in
REED SMITH LLP




                                                                                   13 Maryland. Accordingly, venue of the Bankruptcy Case is not proper in this Court. See 28 U.S.C. §

                                                                                   14 1408.

                                                                                   15          5.     BP Fisher is operating its business and managing its financial affairs as a debtor in

                                                                                   16 possession pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

                                                                                   17          6.     No trustee, committee, or examiner has been appointed in the Bankruptcy Case.

                                                                                   18                           III.    LEGAL ANALYSIS AND ARGUMENT

                                                                                   19      A. This Chapter 11 Case Must be Dismissed or Transferred As California Is An

                                                                                   20          Impermissible Venue Under 28 U.S.C. § 1408

                                                                                   21      Section 1408 of Title 28 of the United States Code sets forth the venue rules for bankruptcy

                                                                                   22 cases:
                                                                                               Except as provided in section 1410 of this title, a case under title 11 may be
                                                                                   23          commenced in the district court for the district-
                                                                                   24                 (1)      In which the domicile, residence, principal place of
                                                                                                      business in the United States, or principal, or principal assets in the
                                                                                   25                 United States, of the person or entity that is the subject of such
                                                                                                      case have been located for the one hundred and eighty days
                                                                                   26                 immediately preceding such commencement, or for a longer
                                                                                                      portion of such one-hundred-and-eighty-day period than the
                                                                                   27                 domicile, residence, or principal place of business, in the United
                                                                                                      States, or principal assets in the United States, of such person were
                                                                                   28                 located in any other district; or

                                                                                                                                         -3-
                                                                                                       MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
                                                                                   Case 8:19-bk-10158-TA                Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34                            Desc
                                                                                                                         Main Document    Page 4 of 20


                                                                                    1                       (2)    In which there is pending a case under title 11 concerning
                                                                                                            such person’s affiliate, general partner, or partnership.
                                                                                    2

                                                                                    3 28. U.S.C. § 1408. Accordingly, absent an affiliate in bankruptcy, venue for a bankruptcy case is

                                                                                    4 only proper in the district court for the district in which (1) BP Fisher is a resident or (2) domiciled;

                                                                                    5 (3) BP Fisher’s principal place of business is located; or (4) BP Fisher’s principal assets are located,

                                                                                    6 for the greater of the one hundred and eighty (180) days preceding the commencement of the

                                                                                    7 bankruptcy case. 28 U.S.C. § 1408(1).

                                                                                    8            Venue is not proper in this district under any of these bases set forth in section 1408(1). As a
                                                                                                                    1
                                                                                    9 registered organization, BP Fisher’s domicile is in Maryland, the state in which it is registered. See

                                                                                   10 Md. Code § 9-307(e) (“a registered organization that is organized under the law of a state is located
                                                                                                        2
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 in that state”) ; see also In re Green Jane, Inc., 2017 WL 2312851, at *8 (Bankr. C.D. Cal. May 26,

                                                                                   12 2017) (corporation’s domicile is state in which it is incorporated), citing In re B.L. of Miami, Inc.
REED SMITH LLP




                                                                                   13 294 B.R. 325, 328 (Bankr. D. Nev. 2003). Maryland, the state of registration, is also BP Fisher’s

                                                                                   14 residence. Green Jane, 2017 WL 2312851 at *8, citing Rosenfeld v. S.F.C. Corp., 702 F.2d 282, 283

                                                                                   15 (1st Cir. 1983); Md. Code. § 9-307(e).

                                                                                   16            BP Fisher’s principal place of business is also in Maryland. The U.S. Supreme Court has

                                                                                   17 held that a corporate entity’s principal place of business, for purposes of federal diversity

                                                                                   18 jurisdiction, is:

                                                                                   19                        [T]he place where the corporation’s high level officers direct, control,
                                                                                                            and coordinate the corporation’s activities. Lower federal courts have
                                                                                   20                       often metaphorically called that place the corporation’s “nerve center.”
                                                                                                            We believe that the “nerve center” will typically be found at a
                                                                                   21                       corporation’s headquarters.

                                                                                   22 Hertz Corp. v. Friend, 559 U.S. 77 (2010)(citations omitted). This Court has used the Hertz

                                                                                   23 principal place of business test to analyze whether bankruptcy venue is proper under 28 U.S.C. §

                                                                                   24
                                                                                      1 A “registered organization” is defined under the Article 9 of the Uniform Commercial Code as “an organization
                                                                                      formed or organized solely under the law of a single state or the United States by the filing of a public organic record
                                                                                   25 with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States.”

                                                                                   26 2 See also Md. Code § 9-307(g) (“A registered organization continues to be located in the jurisdiction specified by
                                                                                        subsection (e) or (f) notwithstanding: (1) the suspension, revocation, forfeiture, or lapse of the registered organization’s
                                                                                   27 status as such in its jurisdiction of origin, or (2) the dissolution, winding up, or cancellation of the existence of the
                                                                                      registered organization.”)
                                                                                   28

                                                                                                                                                   -4-
                                                                                                             MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
                                                                                   Case 8:19-bk-10158-TA          Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34                 Desc
                                                                                                                   Main Document    Page 5 of 20


                                                                                    1 1408. See Green Jane, 2017 WL 2312851 at *7.

                                                                                    2          BP Fisher’s “nerve center” is located in Maryland. As noted by the Supreme Court, the

                                                                                    3 “nerve center” will “typically be found at a corporation’s headquarters.” BP Fisher’s headquarters

                                                                                    4 are in Bowie, Maryland, and nothing in the record suggests that BP Fisher’s “nerve center” has been

                                                                                    5 anywhere other than its headquarters for the majority of the 180-day period preceding the Petition

                                                                                    6 Date. BP Fisher’s most recent prior headquarters, before Bowie, Maryland, was located in National

                                                                                    7 Harbor, Maryland. BP Fisher’s managing partner, Shannon Kreshtool, lives in Owings Mills,

                                                                                    8 Maryland. BP Fisher’s office administrative partner, Andrew Corcoran, owns a residence in Chevy

                                                                                    9 Chase, Maryland. Both of these attorneys were served with process in Maryland. Narod Decl. ¶¶ 5-

                                                                                   10 6. All aspects of BP Fisher’s operations were heavily centered in Maryland during the 180-day
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 period preceding the Petition Date. It wrote and mailed some or all checks from bank accounts in

                                                                                   12 Maryland. Its principal office is in Maryland. Its resident agent is in Maryland.
REED SMITH LLP




                                                                                   13          On information and belief, the vast majority of the law firm’s partners live and practice law

                                                                                   14 in Maryland, and most of its employees live in Maryland. BP Fisher’s partners licensed to practice

                                                                                   15 law in Maryland are members of the Maryland State Bar, subject to the Maryland Rules of

                                                                                   16 Professional Conduct, and subject to Maryland laws for professional malpractice. BP Fisher’s

                                                                                   17 relationship to its clients is similarly governed by Maryland law.           Notably, BP Fisher is not

                                                                                   18 authorized to conduct business in California. Nor is BP Fisher a law firm that conducts default-

                                                                                   19 related services in California, unlike its substantial activities focused towards Maryland. While BP

                                                                                   20 Fisher might posit that its decisions have been made in Irvine, CA as of recent dates, there is no

                                                                                   21 evidence that BP Fisher’s headquarters was ever in California until just before the filing of this

                                                                                   22 bankruptcy petition—if ever. Venue in California is therefore improper under the “principal place

                                                                                   23 of business” test.

                                                                                   24          Finally, nothing in the record suggests that any of BP Fisher’s principal assets are located in

                                                                                   25 California. According to the Petition, the value of BP Fisher’s assets is $50,000 or less. BP Fisher

                                                                                   26 has not yet filed its schedules, and the nature of these assets is not clear from the face of the Petition.

                                                                                   27 But to the extent that the assets constitute cash, upon information and belief BP Fisher’s bank

                                                                                   28 accounts were located in Maryland during all or part of the 180 day period preceding the Petition

                                                                                                                                          -5-
                                                                                                        MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
                                                                                   Case 8:19-bk-10158-TA         Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34                Desc
                                                                                                                  Main Document    Page 6 of 20


                                                                                    1 Date.

                                                                                    2         With respect to intangible property, the Ninth Circuit has recognized that “attaching a situs to

                                                                                    3 intangible property is necessarily a legal fiction.” Office Depot v. Zuccarini, 596 F.3d 696, 702 (9th

                                                                                    4 Cir. 2010). Therefore, “in determining the location of intangible property for venue purposes, a trial

                                                                                    5 court must adopt a ‘context-specific’ analysis that employs ‘a common sense appraisal of the

                                                                                    6 requirements of justice and convenience in particular conditions.” See In re Blixseth, 484 B.R. 360,

                                                                                    7 366-67 (9th Cir. B.A.P. 2012), citing Office Depot, 596 F.3d at 702. As further stated by the Ninth

                                                                                    8 Circuit Bankruptcy Appellate Panel, “the ‘principal place of assets’ should ‘[l]ogically . . . be

                                                                                    9 construed in a way most resonant with the functional concerns of the administration of the

                                                                                   10 bankruptcy estate [since] all assets in question will be administered by a trustee serving under the
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 jurisdiction of the forum court.” Id. at 367, citing In re Murrim, 461 B.R. 763, 788 (D. Minn. 2012).

                                                                                   12         Thus, where the assets at issue were a debtor’s interest in a Nevada LLC and LLP, the
REED SMITH LLP




                                                                                   13 Blixseth court found that the assets were properly located in Nevada where a creditor seeking to

                                                                                   14 seize a member’s interest in the LLC or a partner interest in an LLLP (limited liability limited

                                                                                   15 partnership) would be required to apply to a Nevada court for a charging order. Id. at 368. Because

                                                                                   16 a creditor seeking to realize the value of the LLC or LLLP interests would be limited to seeking a

                                                                                   17 charging order from a Nevada court, a bankruptcy trustee must also resort solely to the state court to

                                                                                   18 secure a charging order. Id. at 369. In the view of the Ninth Circuit B.A.P., this was sufficient

                                                                                   19 reason to deem the LLC and LLLP interests to be located in Nevada. Moreover, since the debtor in

                                                                                   20 Blixseth availed himself of the benefits of establishing a Nevada LLC and LLLP, the Court found the

                                                                                   21 debtor’s argument against venue in Nevada to be “disingenuous.” Id. at 370.

                                                                                   22         Here, construing the principal location of the assets “in a way most resonant with the

                                                                                   23 functional concerns of the administration of the bankruptcy estate” favors assigning Maryland as the

                                                                                   24 location of any of BP Fisher’s intangibles assets. BP Fisher’s LLP entity itself is registered in

                                                                                   25 Maryland, so creditors seeking to execute on interests in the LLP would need to do so in Maryland

                                                                                   26 courts through the process set forth in the Maryland Uniform Partnership Act. See Md. Code § 9A-

                                                                                   27 504. More generally, the creditors and counterparties who did business with BP Fisher, and in

                                                                                   28 particular, its clients, believed that they were doing business with a Maryland law firm, and had a

                                                                                                                                        -6-
                                                                                                       MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
                                                                                   Case 8:19-bk-10158-TA         Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34                 Desc
                                                                                                                  Main Document    Page 7 of 20


                                                                                    1 reasonable expectation that defending their rights against BP Fisher would not require them to travel

                                                                                    2 2,600 miles across the country.

                                                                                    3          Based on a review of BP Fisher’s list of top 20 creditors, half of BP Fisher’s top 20 creditors

                                                                                    4 are located within close driving distance of Maryland. Only one creditor is located in California. It

                                                                                    5 would not serve the interests of justice to assign California as the location of BP Fisher’s intangible

                                                                                    6 assets for venue purposes when BP Fisher availed itself of the benefits of the laws of Maryland in

                                                                                    7 forming the LLP, operated its business in Maryland, maintained numerous business relationships

                                                                                    8 with attorneys, employees, clients, and creditors based primarily in Maryland, and defrauded at least

                                                                                    9 one creditor, Ditech, out of money collected on Ditech’s behalf as part of foreclosure proceedings in

                                                                                   10 Maryland’s state courts. A finding that the principal location of BP Fisher’s intangible assets is in
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 California – or any state besides Maryland – would be not only a legal fiction (as is always the case

                                                                                   12 when assigning a situs to intangible property) but a legal fiction that undermines “the requirements
REED SMITH LLP




                                                                                   13 of justice and convenience” under the facts of this case. Blixseth, 484 B.R. at 366-67.

                                                                                   14          In summary, venue is improper in this district under section 1408 because BP Fisher’s

                                                                                   15 domicile is in Maryland, its residence is in Maryland, its principal place of business is in Maryland,

                                                                                   16 and its principal assets are located in Maryland. Courts have routinely held that a bankruptcy court

                                                                                   17 may not retain an improperly venued case. See In re Newport Creamery, 365 B.R. 614, 616 (Bankr.

                                                                                   18 M.D.Fla. 2001) (“If venue is not proper, then the court must consider whether to dismiss the case for

                                                                                   19 improper venue, or, if in the interest of justice or the convenience of the parties, transfer the case to

                                                                                   20 the Rhode Island Bankruptcy Court.”), citing Fed. R. Bankr. P. 1014(a)(2); In re Great Lakes Hotel

                                                                                   21 Assocs., 154 B.R. 667 (E.D. Va. 1992); ICMR, Inc. v. Tri-City Foods, Inc. 100 B.R. 51 (D. Kan.

                                                                                   22 1989); In re Washington, Perito & Dubuc, 154 B.R. 853 (Bankr. S.D.N.Y. 1993); In re Petrie, 142

                                                                                   23 B.R. 404 (Bankr. D. Nev. 1992); In re Sporting Club, 132 B.R. 792 (Bankr. N.D. Ga. 1991); In re

                                                                                   24 Pick, 95 B.R. 712 (Bankr. D. S.D. 1989). Because venue is improper in this district, Ditech

                                                                                   25 respectfully requests that the Court dismiss the bankruptcy case for improper venue in accordance

                                                                                   26 with Fed. R. Bankr. P. 1014(a)(2). In the alternative, Ditech requests that the Court transfer venue of

                                                                                   27 the case to the United States Bankruptcy Court for the District of Maryland.

                                                                                   28

                                                                                                                                         -7-
                                                                                                       MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
                                                                                   Case 8:19-bk-10158-TA          Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34                   Desc
                                                                                                                   Main Document    Page 8 of 20


                                                                                    1      B. Even If The Court Determines That Venue Is Proper In This District Under Section

                                                                                    2          1408, the Interests Of Justice And Convenience Of The Parties Require Transfer Of

                                                                                    3          Venue To The District Of Maryland Under 28 U.S.C. § 1412

                                                                                    4          Section 1412 of Title 28 provides that “[a] district court may transfer a case or proceeding

                                                                                    5 under title 11 to a district court for another district, in the interest of justice or for the convenience of

                                                                                    6 the parties.” Accordingly, even if a case is filed in the proper district, a court may transfer venue “if

                                                                                    7 the court determines that the transfer is in the interest of justice or for the convenience of the

                                                                                    8 parties.” Green Jane, 2017 WL 2312851 at *8, citing Fed. R. Bankr. P. 1014.

                                                                                    9          Courts consider the following factors to determine whether a transfer is in the “interest of

                                                                                   10 justice:” (1) the location of the pending bankruptcy; (2) whether the transfer would promote
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 economic and efficient administration of the bankruptcy estate; (3) whether the interests of judicial

                                                                                   12 economy would be served by the transfer; (4) whether the parties would be able to receive a fair trial
REED SMITH LLP




                                                                                   13 in each of the possible venues; (5) whether either forum has an interest in having the controversy

                                                                                   14 decided within its borders; (6) whether the enforceability of any judgment would be affected by the

                                                                                   15 transfer; and (7) whether the plaintiff’s original choice of forum should be disturbed. Id., citing In re

                                                                                   16 Ctyodyn of New Mexico, Inc., 374 B.R. 733, 741 (Bankr. C.D. Cal. 2007). To determine whether the

                                                                                   17 convenience of the parties justifies a transfer, courts consider: (1) ease of access to the necessary

                                                                                   18 proof; (2) the convenience of the witnesses and the parties and their relative physical and financial

                                                                                   19 condition; (3) the availability of the subpoena power for unwilling witnesses; and (4) the expense

                                                                                   20 related to obtaining witnesses. Id.

                                                                                   21          Here, the interests of justice overwhelmingly support transfer of venue to the District of

                                                                                   22 Maryland. Transfer to the District of Maryland, where the vast majority of BP Fisher’s business

                                                                                   23 operations took place while it was still operating, would promote the economic and efficient

                                                                                   24 administration of the estate.      Transfer to Maryland would also serve the interests of judicial

                                                                                   25 economy, particularly because prior to BP Fisher’s bankruptcy filing, Ditech filed an action in

                                                                                   26 Maryland State Court against BP Fisher and various non-debtor parties.                   In terms of fair

                                                                                   27 proceedings, while Ditech has no doubt that the parties would receive fair treatment in both this

                                                                                   28 Court and the Maryland bankruptcy court, there is no compelling reason for the case to proceed in

                                                                                                                                           -8-
                                                                                                        MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
                                                                                   Case 8:19-bk-10158-TA         Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34               Desc
                                                                                                                  Main Document    Page 9 of 20


                                                                                    1 this Court when the vast majority of stakeholders are located in or near Maryland. Further,

                                                                                    2 Maryland has a far more compelling interest in deciding the case within its borders, as not only do

                                                                                    3 the majority of stakeholders reside in Maryland, but serious fraudulent activity concerning state-

                                                                                    4 regulated attorneys is alleged to have taken place in Maryland in the months leading up to the

                                                                                    5 bankruptcy filing. Maryland has an interest in addressing these local issues in state and federal

                                                                                    6 courts sitting in Maryland. Transfer will not affect the enforceability of any judgments. Finally—

                                                                                    7 and significantly—any deference to BP Fisher’s choice of venue should be deeply discounted under

                                                                                    8 the facts here, where there is reason to believe that BP Fisher intentionally chose a forum across the

                                                                                    9 country from most of its stakeholders to further defraud or inconvenience the parties already most

                                                                                   10 harmed by BP Fisher’s malfeasance.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         The convenience of the parties is also best served by a transfer of venue to the District of

                                                                                   12 Maryland. Virtually all of BP Fisher’s business activities took place in Maryland, and its principal
REED SMITH LLP




                                                                                   13 place of business was in Maryland, so access to necessary proof will necessarily be easier in

                                                                                   14 Maryland. Most of BP Fisher’s creditors, employees, and partners are located in or near Maryland; at

                                                                                   15 a minimum, Maryland is a far more convenient location for far more stakeholders than California.

                                                                                   16 According to BP Fisher’s schedule, only one of its top 20 creditors is located in California. Only a

                                                                                   17 handful are located west of the Mississippi River. The vast majority are located in Maryland, the

                                                                                   18 mid-Atlantic, or elsewhere along the East Coast.            Exhibit A-2, attached hereto, shows the

                                                                                   19 geographic spread of BP Fisher’s top 20 creditors. Given the location of most of these stakeholders,

                                                                                   20 transfer to the District of Maryland will facilitate the availability of subpoena power for unwilling

                                                                                   21 witnesses, and will reduce the expenses relating to obtaining witnesses. Perhaps the only

                                                                                   22 witnesses convenienced by this venue are one of BP Fisher’s partners, Plutos Sama, LLC, and

                                                                                   23 Plutos Sama’s members.

                                                                                   24                                            IV.     CONCLUSION

                                                                                   25         For the foregoing reasons, venue is improper in this district, and the Bankruptcy Case should

                                                                                   26 be dismissed, or transferred to the District of Maryland. Ditech respectfully requests that the Court:

                                                                                   27                 A.     Grant this Motion in its entirety;

                                                                                   28                 B.     Dismiss the Bankruptcy Case on the basis that venue is improper under 28

                                                                                                                                        -9-
                                                                                                       MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
                                                                                   Case 8:19-bk-10158-TA   Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34                 Desc
                                                                                                           Main Document    Page 10 of 20


                                                                                    1                   U.S.C. §1408(1) and Fed.R.Bank.P. 1014(a)(2); or

                                                                                    2             C.    Transfer venue to the United States Bankruptcy Court for the District of

                                                                                    3                   Maryland under Fed. R. Bank. P.1014(a)(2); or

                                                                                    4             D.    Transfer venue to the United States Bankruptcy Court for the District of

                                                                                    5                   Maryland under 28 U.S.C. §1412 and Fed.R.Bank.P.1014(a)(1); and

                                                                                    6             E.    Grant such other, further or different relief as may be just and proper.

                                                                                    7

                                                                                    8
                                                                                                                               Respectfully submitted,
                                                                                    9

                                                                                   10 DATED: February 6, 2019                  REED SMITH LLP
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                               By      /s/ Christopher O. Rivas
                                                                                   12                                               Marsha A. Houston
REED SMITH LLP




                                                                                                                                    Christopher O. Rivas
                                                                                   13
                                                                                                                                and
                                                                                   14
                                                                                                                                BRADLEY ARANT BOULT CUMMINGS, LLP
                                                                                   15
                                                                                                                                    T. Sky Woodward (SBN 176615)
                                                                                   16                                               Andrew J. Narod (Pro Hac Vice)
                                                                                                                                    1615 L Street, N.W., Ste. 1350
                                                                                   17                                               Washington, DC 20036
                                                                                                                                    Tel: (202) 719-8271
                                                                                   18                                               Fax: (202) 719-8371
                                                                                                                                    E-mail: anarod@bradley.com
                                                                                   19                                               E-mail: swoodward@bradley.com
                                                                                   20                                               Attorneys for Ditech Financial, LLC
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                    - 10 -
                                                                                                   MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE
Case 8:19-bk-10158-TA   Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34   Desc
                        Main Document    Page 11 of 20




                              Exhibit A
                                                                                   Case 8:19-bk-10158-TA        Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34           Desc
                                                                                                                Main Document    Page 12 of 20


                                                                                    1 Marsha A. Houston (SBN 129956)
                                                                                      Christopher O. Rivas (SBN 238765)
                                                                                    2 REED SMITH LLP
                                                                                      355 South Grand Avenue, Suite 2900
                                                                                    3 Los Angeles, CA 90071-1514
                                                                                      Tel: 213.457.8000 / Fax: 213.457.8080
                                                                                    4
                                                                                      Andrew J. Narod (Pro Hac Vice)
                                                                                    5 T. Sky Woodward (SBN 176615)
                                                                                      BRADLEY ARANT BOULT CUMMINGS, LLP
                                                                                    6 1615 L Street NW, Ste 1350
                                                                                      Washington, D.C. 20036
                                                                                    7 Tel: 202.719.8271 / Fax: 202.719.8371

                                                                                    8 Attorneys for Plaintiff Ditech Financial, LLC

                                                                                    9                           UNITED STATES BANKRUPTCY COURT
                                                                                   10
                                                                                                                 CENTRAL DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                           SANTA ANA DIVISION
                                                                                   12
                                                                                        In re:                                          Case No. 8:19-bk-10158-TA
REED SMITH LLP




                                                                                   13
                                                                                        BP FISHER LAW GROUP, LLP,
                                                                                   14                                                   DECLARATION OF ANDREW J. NAROD
                                                                                                                                        IN SUPPORT OF MOTION TO DISMISS,
                                                                                   15                                      Debtor.      OR IN THE ALTERNATIVE, TO
                                                                                                                                        TRANSFER VENUE
                                                                                   16

                                                                                   17                                                  Date:        February 27, 2019
                                                                                                                                       Time:        10:00 a.m.
                                                                                   18                                                  Courtroom:   Courtroom 5B
                                                                                   19                                                  Place:        United States Bankruptcy Court
                                                                                                                                                     Central District of California
                                                                                   20                                                                411 West Fourth Street
                                                                                                                                                     Santa Ana, CA 92701-4593
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                      -1-
                                                                                                                     DECLARATION OF ANDREW J. NAROD
Case 8:19-bk-10158-TA   Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34   Desc
                        Main Document    Page 13 of 20
Case 8:19-bk-10158-TA   Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34   Desc
                        Main Document    Page 14 of 20




                               Exhibit A-1
012012304    Case 8:19-bk-10158-TA               Doc 23 56Filed
                                                          789
6ÿ02/06/19
                                                                   ÿ98699ÿ8Entered
                                                                                   6ÿÿ02/06/19
                                                                                                 7    10:53:34   Desc
                                                 Main Document           Page 15 of 20




        lm-,:.-+VÿE<95+*99ÿan>,*99
                                                                                  oÿH6 qÿI7ÿ#ÿ1ÿW6
6ÿ%""

      E@ÿ60X8a=ÿb;cÿ)=Od@eÿbb@Dÿ;fghgijki
         )*+*,-.ÿ0+12,3-452+ 65.5+7ÿ85942,: ;++<-.ÿ=*>2,4?@*,92+-.ÿ@,2>*,4:

      K66ÿ#$
8
            A*>-,43*+4ÿ0AÿB<3C*,D
            %0&'&2(32
            E<95+*99ÿB-3*D
            FÿG#!H5ÿI%JÿK5LFMÿIIF
            @,5+N5>-.ÿO115N*D
            0PQÿJ%R5G5SRÿ!R5Rÿ
            !L#RÿQ33ÿ
            S%R#S%IÿH%55ÿTÿ23PQU
            =*95V*+4ÿ;7*+4D
            %ST5JÿW5W5%Sÿ
            0PQÿJ%R5G5SRÿ!R5Rÿ
            !L#RÿQ33ÿ
            S%R#S%IÿH%55ÿTÿ23PQU
            X4-4<9D
            %WR#Y
            )22VÿX4-+V5+7D
            RH#!ÿL!#S!!ÿ#!ÿBOZÿ0Bÿ)OOA
            XZ;BA0B)ÿ
            J
ÿ69ÿ8
ÿ6ÿ8$ÿÿ[98699
            6
8
ÿ89ÿ
ÿ8ÿ7ÿ9
87ÿ
            $$68
6\ÿ
            ]ÿO,V*,ÿ^*,4515N-4*ÿ21ÿX4-4<9
            =*-92+_9`ÿa+454:ÿ59ÿBOZÿ5+ÿ)22VÿX4-+V5+7D


911677198699 6991
8
!6"198699#$
81%0&'&2(32                                       012
012012304    Case 8:19-bk-10158-TA               Doc 23 56Filed
                                                          789
6ÿ02/06/19
                                                                   ÿ98699ÿ8Entered
                                                                                   6ÿÿ02/06/19
                                                                                                 7    10:53:34   Desc
            )69ÿ)6
ÿ*&+ÿ)6
ÿ,6ÿ$ÿ230'ÿ-
                                                 Main Document           Page 16 of 20
            ./01234ÿ
            56427/44ÿ9:;/<
            ,!=#>ÿ??)
            56427/44ÿ@AB/<
            23ÿC=#=#!ÿ=D5ÿ=D%C
            >5)5%=#C!
            .10/ÿAEÿFAGH102A7IÿJ/K240G102A7<
            001321230L
            M010/ÿAEÿFAGH102A7<
            ,
            M0ANOÿM01064<
            C1%
            @3A4/ÿM01064<
            C1%



                                                                                       P C6Qÿ!6" 6ÿ,"6
9


                                           )8"ÿÿ!6"8
ÿ)8"ÿÿ%""6998R88
ÿ)8"
        FSJÿFTUTVWÿXV.ÿ5YMTVZMMÿJZUX9Z.ÿ[YZM9TSVMÿ
        ÿ,6
6
ÿ$ÿ%996996
9ÿ\ÿ=
8ÿ
        ]03^+&+^00']ÿÿ
986ÿ
6ÿ
86ÿ6
ÿ%6ÿ'''^2]&^L4]0ÿ
        ÿ56ÿ'33^+(L^22L'
        FSJÿ9Z@_VT@XUÿ[YZM9TSVMÿXV.ÿMY``SJ9ÿ
        C#>ÿaÿ6bÿ!68"69ÿ)
6ÿ$ÿ
6ÿ,6
6
ÿ$ÿ#$
8ÿ=6"7ÿc,#=dÿ
        7ÿ
        eÿ>8"fÿ$ÿ2]1+ÿ!







911677198699 6991
8
!6"198699#$
81%0&'&2(32                                       212
Case 8:19-bk-10158-TA   Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34   Desc
                        Main Document    Page 17 of 20




                               Exhibit A-2
Case 8:19-bk-10158-TA   Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34   Desc
                        Main Document    Page 18 of 20
            Case 8:19-bk-10158-TA                 Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34                                      Desc
                                                  Main Document    Page 19 of 20



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Reed Smith LLP 355 S. Grand Ave., Ste. 2900 Los Angeles, CA 90071


A true and correct copy of the foregoing document entitled (specify):
MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO TRANSFER VENUE; DECLARATION OF ANDREW NAROD
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 6, 2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

      •   Frank Cadigan frank.cadigan@usdoj.gov
      •   Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
      •   Robert P Goe kmurphy@goeforlaw.com, rgoe@goeforlaw.com;goeforecf@gmail.com
      •   Marsha A Houston mhouston@reedsmith.com
      •   Brian D Huben hubenb@ballardspahr.com, carolod@ballardspahr.com
      •   Christopher O Rivas crivas@reedsmith.com, chris-rivas-8658@ecf.pacerpro.com
      •   Najah J Shariff najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
      •   Amelia B. Valenzuela avalenzuela@wedgewood-inc.com, dmarcus@wedgewood-
          inc.com;aguisinger@wedgewood-inc.com
                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 6, 2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 6, 2019 , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA OVERNIGHT MAIL:
Honorable Theodor C. Albert
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5085 / Courtroom SB
Santa Ana, CA 92701-4593



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:19-bk-10158-TA                 Doc 23 Filed 02/06/19 Entered 02/06/19 10:53:34                                      Desc
                                                  Main Document    Page 20 of 20


Frank M. Cadigan
Office of The United States Trustee
411 West Fourth Street
Suite 7160
Santa Ana, CA 92701



                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

February 6, 2019               Gilda S. Anderson                                               /s/ Gilda S. Anderson
 Date                          Printed Name                                                     Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
